EXHIBIT 10.53

SEVERANCE AND NON-COMPETITION AGREEMENT

This Separation and Non-Competition Agreement is made this 1st day of August
2011 by and between Manhattan Associates (“Company”) and Bruce Richards
(“Executive”).

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, and in consideration of the mutual promises and covenants
set forth in this Agreement, the parties agree as follows:

 

  1. Employment. Company has agreed to employ Executive as Senior Vice President
and General Counsel in accordance with the terms and conditions set forth in
this Agreement and Executive has accepted such employment. This agreement
governs the terms by which Executive shall receive certain payments in return
for a promise not to compete with the business of the Company in the event of a
termination.

 

  2. Severance. In the event of a termination or Constructive Termination (as
defined below) of employment by the Company or its successors, other than a
termination for cause, Executive shall receive a severance payment equal to
Twelve (12) months of Executive’s then current base salary, subject to all
standard deductions, payable in Twelve (12) equal monthly payments from date of
termination; provided however, in the event of a termination of employment or
Constructive Termination that occurs both within twenty-four (24) months
following a Change of Control (as defined below) and prior to December 31, 2013,
other than a voluntary termination or a termination for Cause, Executive shall
receive a severance payment equal to Twenty-Four (24) months of Executive’s then
current base salary, subject to all standard deductions, payable in Twelve
(12) equal monthly payments from date of termination. Further, in the event of a
termination other than a voluntary termination or a termination for cause by a
CEO who is a successor to Peter Sinisgalli or by the Company’s Board of
Directors after Mr. Sinisgalli is no longer CEO) prior to December 31, 2013,
then Executive shall receive a severance payment equal to Twenty-Four
(24) months of Executive’s then current base salary, subject to all standard
deductions, payable in Twelve (12) equal monthly payments from date of
termination. Company’s obligation to make the severance payment shall be
conditioned upon Executive’s (i) execution of a release agreement in a form
reasonably acceptable to the Company, and consistent with the terms of this
Agreement and any other Agreements, whereby Executive releases the Company from
any and all liability and claims of any kind, with appropriate exceptions for
other elements of Executive’s compensation and benefits earned or owing, and
(ii) compliance with the restrictive covenants and all post-termination
obligations contained in this Agreement.

 

  3. Cause. For purposes of this Agreement, Cause shall include but not be
limited to an act or acts or an omission to act by the Executive involving
(i) willful and continual failure to substantially perform his duties with the
Company (other than a failure resulting from the Executive’s Disability) and
such failure continues after written notice to the Executive providing a
reasonable description of the basis for the determination that the Executive has
failed to perform his duties, (ii) indictment for a criminal offense other than
misdemeanors not disclosable under the federal securities laws, (iii) breach of
this Agreement in any material respect and such breach is not susceptible to
remedy or cure or has not already materially damaged the Company, or is
susceptible to remedy or cure and no such damage has occurred, is not cured or
remedied reasonably promptly after written notice to the Executive providing a
reasonable description of the breach, or (iv) conduct that the Board of
Directors of the Company has determined, in good faith, to be dishonest,
fraudulent, unlawful or grossly negligent or which is not in compliance with the
Company’s Code of Conduct or similar applicable set of standards or conduct and
business practices set forth in writing and provided to the Executive prior to
such conduct.

 

  4. Change of Control. In the event of a Change of Control of the Company, as
defined below, and, within twenty-four (24) months following the Change in
Control, Executive is terminated other than for Cause or is terminated by a
Constructive Termination, all restricted shares, whether vested or non-vested
shall vest as of the date of the Change of Control. “Change of Control” shall
mean the happening of an event that shall be deemed to have occurred upon the
earliest to occur of the following events: (i) the date the stockholders of the
Company (or the Board, if stockholder action is not required) approve a plan or
other arrangement pursuant to which the Company will be dissolved or liquidated;
(ii) the date the stockholders of the Company (or the Board, if stockholder
action is not required) approve a definitive agreement to sell or otherwise
dispose of all or substantially all of the assets of the Company; or (iii) the
date the stockholders of the Company (or the Board, if stockholder action is not
required) and the stockholders of the other constituent corporations (or their
respective boards of directors, if and to the extent that stockholder action is
not required) have approved a definitive agreement to merge or consolidate the
Company with or into another corporation, other than, in either case, a merger
or consolidation of the Company in which holders of shares of the Company’s
voting capital stock immediately prior to the merger or consolidation will have
at least fifty percent (50%) of the ownership of voting capital stock of the
surviving corporation immediately after the merger or consolidation (on a fully
diluted basis), which voting capital stock is to be held by each such holder in
the same or substantially similar proportion (on a fully diluted basis) as such
holder’s ownership of voting capital stock of the Company immediately before the
merger or consolidation.



--------------------------------------------------------------------------------

  5. Constructive Termination. For purposes of this Agreement, Constructive
Termination shall mean a situation after a Change of Control where: (i) the
failure by the Company to provide the Executive with compensation and benefits
substantially comparable, in the aggregate, to those provided for under the
employee compensation plans, benefit plans, programs and practices in effect
immediately prior to the Change of Control, or (ii) the Company’s headquarters
being outside of the greater Atlanta area or the Company requiring the Executive
to be based at any place outside a 30-mile radius from the principal location
from which the Executive served as an employee of the Company immediately prior
to the Change of Control.

 

  6. Non-Competition. Executive agrees that he will not work for any of the
direct competitors to Company listed in Schedule A for a period of Twelve
(12) months from the date of termination without written consent of Employer.
Further, Executive agrees that they will not recruit or hire another Executive
of Employer for a period of Twelve (12) months from the date of termination or
cause another Executive of Employer to be hired by any competitor of Employer
for a period of Twelve (12) months from the date of termination.

 

  7. Effect of violations by Executive. Executive agrees and understands that
any action by him in violation of this Agreement shall void Employer’s payment
to the Executive of all severance monies and benefits provided for herein and
shall require immediate repayment by the Executive of the value of all
consideration paid to Executive by Employer pursuant to this Agreement, and
shall further require Executive to pay all reasonable costs and attorneys’ fees
in defending any action Executive brings, plus any other damages to which the
Employer may be entitled.

 

  8. Severability. If any provision, or portion thereof, of this Agreement is
held invalid or unenforceable under applicable statute or rule of law, only that
provision shall be deemed omitted from this Agreement, and only to the extent to
which it is held invalid and the remainder of the Agreement shall remain in full
force and effect.

 

  9. Opportunity for review. Executive understands that he shall have the right
to have twenty-one (21) days from the date of receipt of this Agreement to
review this document, and within seven (7) days of signing this NON-COMPETITION
AGREEMENT, to revoke this Agreement. Employer agrees and Executive understands
that he does not waive any rights or claims that may arise after the date this
Agreement is executed. THE PARTIES ACKNOWLEDGE THAT THEY HAVE HAD ACCESS TO
INDEPENDENT LEGAL COUNSEL OF THEIR OWN CHOOSING IN CONNECTION WITH ENTERING INTO
THIS AGREEMENT, AND THE PARTIES HEREBY ACKNOWLEDGE THAT THEY FULLY UNDERSTAND
THE TERMS AND CONDITIONS OF THIS AGREEMENT AND AGREE TO BE FULLY BOUND BY AND
SUBJECT THERETO.

I have read this Agreement, I understand its contents, and I willingly,
voluntarily, and knowingly accept and agree to the terms and conditions of this
Agreement. I acknowledge and represent that I received a copy of this Agreement
on July 19, 2011.

 

EXECUTIVE:

                    Bruce Richards     

Date

   EMPLOYER:                     Peter F. Sinisgalli     

Date

   President and Chief Executive Officer        